 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10
                                     SACRAMENTO DIVISION
11
12
   AMERICAN STATES INSURANCE                      CASE NO: 2:12-CV-01489-MCE-AC
13 COMPANY, an Indiana Corporation,
                                                  RELATED WITH CASE NO:
14                                 Plaintiff,     2:11-CV-00346-MCE-JFM
15 vs.                                            FINAL JUDGMENT
16 INSURANCE COMPANY OF THE
   STATE OF PENNSYLVANIA, a
17 Pennsylvania Corporation,
18                           Defendant.
19
20
21
22
23
24
25
26
27
28

                                                -1-
     SMRH:4823-2577-9637.1                                             FINAL JUDGMENT
 1                                        FINAL JUDGMENT
 2            Based on the Stipulation Regarding Pre-Judgment Interest and for Entry of Final
 3 Judgment filed by Plaintiff American States Insurance Company (“American”) and
 4 Defendant Insurance Company of the State of Pennsylvania (“ICSOP”) on February 24,
 5 2020, and good cause appearing therefore,
 6
 7                     IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
 8
                       1.    Judgment is entered in favor of American, and against ICSOP, in the
 9
     amount of $9,993,277.49.
10
                       2.    Post-judgment interest will accrue at the rate of 1.45% until the
11
     judgment is satisfied.
12
                       3.    The parties shall bear their own attorneys’ fees and costs.
13
          IT IS SO ORDERED.
14
     Dated: March 5, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
     SMRH:4823-2577-9637.1                                                     [PROPOSED] JUDGMENT
